                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                    NORTHERN DIVISION

EUGENE K. JONES-EL,                           )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )       No. 2:18 CV 65 JMB
                                              )
CHANTAY GODERT, et al.,                       )
                                              )
               Defendants.                    )


                                 MEMORANDUM AND ORDER

        This matter is before the Court on Plaintiff Eugene Jones-El’s “Motion for the Court to

 Rule that the Defendants are not Entitled to any Kind of Immunity Defenses or Protections and

 Nor are they Entitled to Summary Judgment Relief” (ECF No. 42) and Defendants’ Motion to

 Amend Case Management Order (ECF No. 41).

        In the Supplemental, or in the Alternative Second Amended 1983 Civil Complaint

 filed on December 19, 2018, Plaintiff alleges, in part, that Defendants failed to provide him

 with basic hygiene items and mailing and legal supplies. (ECF No. 23) In his motion,

 Plaintiff requests the Court to confirm that Defendants are not shielded by immunity and ask

 that Defendants be barred from filing a motion for summary judgment. In the interest of

 justice and under the current posture of the instant action, the Court extended the discovery

 and dispositive motion deadlines in the February 13, 2019 Order. To that end, the Court will

 not consider any dispositive motions until after September 27, 2019, the dispositive motion

 deadline.

       Having reviewed the Supplemental, or in the Alternative Second Amended 1983 Civil

Complaint, the motion must be denied without prejudice at this time. Whether Defendants may

be ultimately entitled to immunity or Plaintiff may ultimately be entitled to relief on some or all

                                                  1
of his claims are not properly before the Court at this stage of the proceedings. Again, these

issues remain to be determined at a later stage of the proceedings after September 27, 2019, the

dispositive motion deadline. Accordingly, the instant motion will be denied without prejudice.

The Court’s preferred practice is to consider and rule on parties’ dispositive motions at the same

time, as it promotes fairness and consideration of all arguments. To that end, Plaintiff’s motion

for summary judgment that was denied without prejudice on February 13, 2019, will be

automatically reconsidered (without need of refling) once Defendants’ motion for summary

judgment is on file and fully briefed or after the passing of the dispositive motion deadline.

        Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s “Motion for the Court to Rule that the

Defendants are not Entitled to any Kind of Immunity Defenses or Protections and Nor are they

Entitled to Summary Judgment Relief” (ECF No. 42) is Denied without prejudice.

        IT IS FURTHER ORDERED that Defendants’ Motion to Amend Case Management

Order (ECF No. 41) is GRANTED. As outlined in the February 13, 2019, Order, the deadline

for completion of discovery is August 5, 2019, and the dispositive motion deadline is September

27, 2019.


                                                      /s/ John M. Bodenhausen
                                                      JOHN M. BODENHAUSEN
                                                      UNITED STATES MAGISTRATE JUDGE

       Dated this day 26th of March, 2019.




                                                 2
